                                        Case 8:18-cv-01304-JVS-PJW Document 131 Filed 08/21/20 Page 1 of 2 Page ID #:7083



                                          1   MUCH SHELIST, P.C.
                                          2   ISAAC R. ZFATY, State Bar No. 214987
                                              GARRETT M. PRYBYLO, State Bar No. 304994
                                          3   660 Newport Center Drive, Suite 900
                                          4   Newport Beach, CA 92660
                                              Telephone: (949) 767-2200
                                          5   izfaty@muchlaw.com             NOTE: CHANGES MADE BY THE COURT
                                          6   gprybylo@muchlaw.com
                                          7   LAW OFFICES OF STEVEN G. POLIN
                                          8   Steven G. Polin (DCBN 439234)
                                              3034 Tennyson Street, NW
                                          9   Washington, D.C. 200015
                                         10   Telephone: (202) 331-5848
                                              Facsimile: (202) 331-5849
                                         11   Spolin2@earthlink.net
660 N EWPORT CENTER DRIVE , SUITE 900
 N EWPORT BEACH , C ALIFORNIA 92660




                                         12   Attorneys for Plaintiffs SOCAL RECOVERY, LLC and ROGER LAWSON
                                         13
         M UCH S HELIST , P.C.




                                                                 UNITED STATES DISTRICT COURT
                                         14

                                         15       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                                         16
                                              SOCAL RECOVERY, LLC., a California Case No.: 8:18-cv-01304-JVS-PJW
                                         17   limited liability company;         Consolidated with:
                                                                      Plaintiff, 8:18-cv-01080
                                         18                                      8:18-cv-01170
                                                        vs.                      8:18-cv-01369
                                         19
                                              CITY OF COSTA MESA, a municipal               Assigned for all Purposes to:
                                         20   corporation; and DOES 1 – 100;                Judge Hon. James V. Selna

                                         21                         Defendants.             ORDER GRANTING SECOND
                                                                                            EXTENSION OF TIME TO BRIEF
                                         22                                                 CITY’S ATTORNEYS’ FEES AND
                                                                                            COSTS
                                         23

                                         24

                                         25

                                         26

                                         27

                                         28                                           -1-
                                                            ORDER ON SECOND EXTENSION OF TIME TO BRIEF FEES AND COSTS
Case 8:18-cv-01304-JVS-PJW Document 131 Filed 08/21/20 Page 2 of 2 Page ID #:7084
